Citation Nr: 0432231	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-18 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for breathing problems 
as residual of teeth extractions.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1961 to December 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Manchester, 
New Hampshire, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Video Teleconference (VTC) Hearing 
in June 2004 before the undersigned Veterans Law Judge, who 
is designated by the Chairman of the Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  
Transcripts of the VTC and RO hearing testimony are 
associated with the claims file.

The Board notes that the case file reflects several instances 
of the veteran having complained about not receiving a dental 
examination, which would assist him with his claim.  In light 
of the fact that the veteran's records reflect that the 
veteran's teeth were noted to be non-restorable at induction, 
the Board does not deem the veteran to have raised an implied 
or informal claim for entitlement to service connection 
solely for purposes of dental treatment.  See 38 C.F.R. 
§ 3.381(d)(5) (2004).

The issue of entitlement to service connection for PTSD is 
discussed in the Remand portion of this document, and that 
issue is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.




FINDINGS OF FACT

1.  The veteran's service dental records reflect that teeth 
numbers 13, 14, and 16, upper left, and number 32, lower 
right, were missing upon entrance into active service.

2.  The veteran's remaining teeth were extracted during the 
period September 1961 to November 1961 due to gum disease.  
The service medical records (SMRs) do not reflect any entries 
for complaints, findings, or treatment for, any residual 
pathology related to the extractions.  

3.  The Report of Medical Examination For Release From Active 
Duty reflects that the veteran's teeth were replaced by 
dentures.

4.  The SMRs do not reflect any entries for complaints, 
findings, or treatment for, lung pathology or breathing 
problems, to include sinus or a deviated septum.  The Report 
of Medical Examination For Release From Active Duty reflects 
that the veteran's nose, lungs, and sinuses were rated as 
normal.

5.  The evidence of record does not show any lung pathology 
or breathing problem, to include a deviated septum, to have 
been caused or made worse by military service.


CONCLUSION OF LAW

A chronic lung or breathing disorder, to include a deviated 
septum, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in January 2001 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran that the RO had requested the veteran's 
SMRs and those maintained by a private provider earlier 
identified by the veteran, and that the RO would obtain any 
private treatment records he identified as related to this 
claim, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2004); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As concerns the duty to assist, the RO requested and obtained 
the veteran's SMRs and private treatment records identified 
by the veteran.  As noted in the Introduction, the Board 
finds that the evidence of record is sufficient for the Board 
to decide the appeal without a dental examination, and the RO 
has complied with the duty to assist.  38 C.F.R. § 3.159(c) 
(2004).

It is noted, as discussed below, that the appellant has 
reported getting Social Security disability benefits.  For 
the PTSD claim, those records will be obtained.  Receipt of 
those records is not needed for consideration of this issue 
in view of the absence of clinical data showing any breathing 
problem that is attributed to dental treatment or otherwise 
related to service.  Nothing in the Social Security records 
could conceivably alter the outcome as to this issue given 
the facts of the case otherwise.  Thus, while the records are 
needed for the PTSD issue as noted, there are not needed for 
consideration of the instant issue.

The veteran submitted his claim in December 2000.  He 
asserted that he encountered breathing problems as a result 
of teeth extractions.  An April 2002 rating decision denied 
the claims.

Factual background.

The veteran's initial in-service dental examination, dated 
September 1961, reflects that teeth 13, 14, and 16, upper 
left, and tooth 32, lower right, were missing when he was 
inducted into active service.  The examination also assessed 
a finding of periodontoclasia.  Parenthetically, the Board 
notes that periodontoclasia is destruction of periodontal 
tissues, gingiva, pericementum, alveolar bone, and cenmentum.  
Steadman's Medical Dictionary, 1351, 27th Edition (2000).

The veteran's active service dental records reflect his 
remaining teeth were extracted at three sessions in September 
1961, one in October 1961, and the last in November 1961.  
Full dentures were inserted in December 1961.  The dental 
records reflect no entries for complications and were closed 
out for his release physical examination in December 1965.  
Neither are there any entries in the SMRs for any complaints, 
findings, or treatment for, any symptomatology related to the 
extractions.

An October 1961 Consultation Sheet to Surgery reflects the 
veteran reported a one-week history of a painless cyst on the 
right side of his face next to his nose.  The examiner noted 
that it was not infected and it felt fluctuant.  The surgical 
examination revealed it to be a sebaceous cyst and observed 
that the veteran had a very bad case of acne.  The examiner 
advised against an attempt to excise the cyst, as it was too 
soft to allow removal of its wall.  The cyst was incised and 
drained, and the veteran was instructed to use hot soaks.  
The consult reflects no entries or comments as concerns the 
veteran's teeth extraction or any opinion as to anticipated 
breathing problems related to the extractions.

The December 1965 Report of Medical Examination For Release 
From Active Duty reflects that the veteran's teeth were 
replaced by dentures.  Further, the Report also reflects that 
the veteran's nose, lungs, chest, and sinuses were assessed 
as normal.

In a statement dated in November 2000, the veteran related 
that, during the examination of his facial cyst, the examiner 
asked him if he wore dentures?  When the veteran responded 
affirmatively, the examiner asked him to remove the top plate 
so he could examine the inside of his cheek as part of 
examining the cyst.  The veteran related that the examiner 
agreed with him that the extractions were not done properly 
and informed him that, in 20 years, he would not have hardly 
anything left due to shrinkage, and that it would be 
difficult for him to breathe.

In his July 2002 notice of disagreement, the veteran asserts 
that, as a result of the harsh manner by which the 
extractions were performed, he is a "mouth breather" and 
has been one since 1981.  The veteran explained that, during 
the extractions, he heard "crunching noises," which he 
interpreted as meaning that tooth fragments were left in his 
gums, and that state of affairs was aggravated by the harsh 
reduction of his gums or, as he put it, filing down his gums 
with a device which looked like a potato peeler.  The veteran 
also asserted that, if his dental records do not reflect 
these facts or that he experienced complications, then the 
records are inaccurate and incomplete.  The veteran also took 
issue with the rating decision finding that all but four of 
his teeth were extracted shortly after he entered active 
service.  The veteran emphasizes that all of his teeth were 
extracted.  "Four teeth were not left."

In a second "notice of disagreement" received in November 
2002, the veteran repeated his essential assertions, asserted 
that the April 2002 rating decision contained 
inconsistencies, and added an allegation that there was a 
cover-up to hide the barbaric manner in which he was treated.

A September 2002 VA treatment note reflects that the veteran 
presented with a complaint of difficulty breathing through 
his nose, and he reported that it was related to multiple 
dental procedures.  Physical examination revealed a deviated 
septum and some enlargement of his turbinates, and the 
examiner advised that a nasal resection might alleviate his 
breathing difficulty.  The veteran declined surgery, and the 
examiner observed that the veteran appeared more concerned 
with the examiner signing something which reflected that he 
was seen for breathing difficulty.  The examiner informed the 
veteran that his breathing difficulty was not related to his 
dental problem but more likely was related to his deviated 
septum and the increased size of his turbinates.  The note 
reflects that the veteran did not accept that assessment.

A September 2003 private dental report by A.M., DMD, reflects 
that he assessed the veteran to have severely resorbed upper 
and lower ridges, and that it is fairly uncommon to see upper 
ridges resorbed to the degree of the veteran's.  Dr. M opined 
that pre-prosthetic bone augmentation surgery was necessary 
to get good results with removable prosthetics.

At the September 2003 RO hearing, the veteran related that he 
believed Dr. M's assessment to be that his current dental 
problems are due to how his in-service extractions were 
performed.  He related that, after the extractions, he could 
feel the tooth fragments in his mouth.  He repeated how his 
breathing problems started 20 years after his active service, 
almost to the day as predicted by the military examiner who 
examined his cyst.  The veteran also took issue with the 
examination report for his release from active duty which 
reflected that his mouth was normal.  He disputed the rating 
because, in his view, a substantial amount of bone was 
removed, as verified by Dr. M.

The veteran submitted two lengthy statements of rebuttal in 
November 2003, which essentially repeated his assertions as 
concerns this claim.

The veteran's testimony at the VTC essentially repeated the 
assertions reflected in his several written submissions which 
are of record.  When asked how his initial symptoms of 
breathing problems appeared in 1982, the veteran related that 
they started with a lot of sniffing and that, as he 
testified, he had problems getting enough air into his nasal 
cavity.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Present disability 
resulting from disease or injury in service is required to 
establish entitlement to service connection.  Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service 
connection for a disability, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2004).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  

Initially, the as noted above, one of the actions directed in 
the Remand is the development of any records maintained by 
the Social Security Administration (SSA).  The Board further 
notes entries in the medical evidence of record to the effect 
that the veteran was awarded disability by SSA due to 
musculoskeletal disorders and diagnosed mental disorders.  In 
light of these entries, and the discussion above, the Board 
deemed it unnecessary to defer decision on the appeal of 
entitlement to service connection for breathing problems due 
to in-service dental treatment pending receipt of any 
unrelated SSA records.

The Board is constrained to find that there is no basis for 
allowance of service connection of breathing problems, to 
include as a result of dental treatment or a deviated septum.  
The Board first addresses the veteran's repeated assertion 
that his dental records are inaccurate, in that all of his 
teeth were extracted.  The Board finds that his dental 
records clearly reflect that he was missing four teeth when 
he was inducted due to unrecorded reasons.  Thus, it is more 
accurate to state that all of the veteran's remaining teeth 
were extracted in service, rather than "all but four."  The 
net result, however, is the same.  At the end of all the 
treatment, there were no remaining teeth.

As concerns the veteran's repeated assertion of what the 
examiner supposedly told him when his cyst was examined, as 
set forth above, the SMRs reflect the fact that he was 
treated for a facial cyst.  They do not, however, reflect any 
record of a comment or assessment as to projected future 
difficulty due to his dental treatment.  The Board notes the 
veteran's assertion that the examiner had him remove his 
upper dental plate.  This assertion is contradicted by the 
SMRs.  The Consultation Sheet for the cyst reflects that 
treatment as having occurred in October 1961.  The veteran's 
dental records reflect that his dentures were inserted in 
late December 1961, approximately two months after his 
treatment for the cyst.  Whatever may be the veteran's view 
or opinion as to the accuracy of his records, the Board is 
constrained to accord greater weight to the entries in his 
official records.

As concerns the specific pathology or condition for which the 
veteran seeks service connection, the September 2002 VA 
treatment note reflects the examiner's assessment that any 
breathing problem the veteran has is not due to any dental 
problem but a deviated septum and enlarged turbinates.  The 
veteran's SMRs reflect entries for complaints, findings, and 
treatment, for isolated instances of upper respiratory 
infection, but none for a deviated septum or enlarged 
turbinates.  The upper respiratory infections were treated as 
acute and transitory occurrences, as there are no indications 
of chronic or continuing symptomatology.  The veteran's 
Report of Medical Examination For Release From Active Duty 
reflects that his sinuses were assessed as normal.

The veteran places the onset of his symptomatology at 20 
years after his release from active service.  In addition to 
the condition having manifested more than one year after the 
veteran's release from active service, a sinus disorder is 
not one of the conditions eligible for service connection on 
a presumptive basis.  See 38 C.F.R. § 3.309(a) (2004).  
Further, Dr. M's report reflects no comment or opinion as to 
any breathing problem the veteran may manifest.  The Board 
also notes the many instances of the veteran having expressed 
his belief or opinion as to his disorder and any linkage of 
it to his active service.  As a layman, the veteran may 
describe symptoms he may have observed or experienced, but he 
may not render an opinion on matters which require medical 
knowledge, such as the underlying condition which is causing 
the symptoms observed.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

In summary, therefore, the objective evidence is against this 
claim.  There is no evidence of any breathing problem in 
service.  There is no objective evidence that the claimed 
breathing problem can be related to the in-service dental 
treatment.  There is evidence of some deviation of the nasal 
septum which may cause breathing problems, but this is not 
shown related to service or the dental treatment.  There is 
no showing of deterioration of the gums or bones of the mouth 
leading to breathing problems.  In view of these objective 
findings, there is no basis to allow the claim.

In light of the reasons set forth above, the Board finds that 
the evidence preponderates against a finding of service 
connection.  38 C.F.R. §§ 3.102, 3.303 (2004).


ORDER

Entitlement to service connection for breathing problems, to 
include as due to dental treatment, is denied.


REMAND

As noted in the decision, the evidence of record reflects 
that the veteran receives disability from SSA, but the case 
file does not contain the SSA records on which the award was 
based.  While not needed for the above issue, once the VA is 
put on notice that the veteran is in receipt of such 
benefits, the VA has a duty to obtain these records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

The RO inquired of the U.S. Marine Corps Personnel Management 
Support Branch as to confirmation of the veteran's claimed 
stressors.  The April 2002 reply advised the RO to request 
unit history records from the Marine Corps Historical Center 
in Washington, DC.  The Board notes no record in the case 
file of the RO having inquired if any records exist as to the 
three months the veteran served at Guantanamo Bay, Cuba, 
during the Cuban Missile Crisis.  The Board also notes that 
the veteran is not definitively diagnosed as having PTSD.  
Finally, the Board further notes that one of the veteran's 
claimed stressors is an assault by a drill instructor, but 
there is no record of the notice required by 38 C.F.R. 
§ 3.304(f)(3) (2004).


Accordingly, the case is REMANDED for the following:

1.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

2.  After the above is complete, the RO 
should ensure that the veteran is 
provided the assistance and notice 
provided in 38 C.F.R. § 3.304(f)(3).  If 
he provides sufficient detail for 
further stressor investigation, that 
should be undertaken.

3.  After the above is complete, the RO 
should inquire of the Marine Corps 
Historical Center, History and Museums 
Division, Building 58, Washington Navy 
Yard, Washington, DC, as to the 
existence of any historical records or 
command chronologies for the veteran's 
unit for the September 1962, October 
1962, and December 1962 at Guantonamo 
Bay.  If there are no related records, 
documentation to that effect should be 
included in the case file.

4.  If, and only if, any of the veteran's 
claimed stressors are confirmed, the RO 
should arrange for an appropriate 
psychological and psychiatric 
examination(s) for the veteran.  Ensure 
the claim file is provided to the 
examiner(s) and request that all 
appropriate diagnostic tests for PTSD be 
performed.  After examining the veteran, 
reviewing the psychological testing 
results, and reviewing the claims 
folders, the examiner should diagnose any 
acquired psychiatric disorder present.  
If PTSD is found, the specific stressor 
should be set forth, to include whether 
in-service or thereafter.  If other 
psychiatric pathology is present, the 
etiology should be described to the 
extent possible and whether it is at 
least as likely as not (probability of at 
least 50 percent) that it is related to 
the veteran's active service.  To the 
extent a determination cannot be made 
without resort to speculation, that too 
should be noted in the examination 
reports.

5.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To 
the extent that the benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



